                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.1 Page 1 of 21



                                  1    Thiago Coelho, SBN 324715
                                       thiago@wilshirelawfirm.com
                                  2    Jasmine Behroozan, SBN 325761
                                  3    jasmine@wilshirelawfirm.com
                                       WILSHIRE LAW FIRM
                                  4    3055 Wilshire Blvd., 12th Floor
                                  5    Los Angeles, California 90010
                                       Telephone: (213) 381-9988
                                  6    Facsimile: (213) 381-9989
                                  7
                                       Attorney for Plaintiff and Proposed Class
                                  8
                                  9                         UNITED STATES DISTRICT COURT
                                 10                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                                 11
                                       JULISSA COTA, individually and on
                                 12    behalf all others similarly situated,
                                                                                 CASE NO.:      '20CV2313 AJB MDD
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                        Plaintiff,                 CLASS ACTION COMPLAINT
                                 14                                                1. VIOLATIONS OF THE
                                             v.
                                                                                      AMERICANS WITH
                                 15                                                   DISABILITIES ACT OF 1990, 42
                                       RICHEMONT NORTH AMERICA,
                                 16    INC. d/b/a IWC SCHAFFHAUSEN,                   U.S.C. § 12181
                                       a Delaware corporation; and DOES 1          2. VIOLATIONS OF THE UNRUH
                                 17                                                   CIVIL RIGHTS ACT
                                       to 10, inclusive,
                                 18                                                   DEMAND FOR JURY TRIAL
                                                          Defendants.
                                 19
                                 20
                                 21          Plaintiff Julissa Cota (“Plaintiff”), individually and on behalf of all others
                                 22    similarly situated, brings this action based upon her personal knowledge as to
                                 23    herself and her own acts, and as to all other matters upon information and belief,
                                 24    based upon, inter alia, the investigations of her attorneys.
                                 25                               NATURE OF THE ACTION
                                 26          1.     Plaintiff is a visually impaired and legally blind person who requires
                                 27    screen reading software to read website content using her computer. Plaintiff uses
                                 28
                                                                     1
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.2 Page 2 of 21



                                  1    the terms “blind” or “visually impaired” to refer to all people with visual
                                  2    impairments who meet the legal definition of blindness in that they have a visual
                                  3    acuity with correction of less than or equal to 20 x 200. Some blind people who
                                  4    meet this definition have limited vision. Others have no vision.
                                  5          2.     Plaintiff, individually and on behalf of those similarly situated persons
                                  6    (hereafter “Class Members”), brings this Class Action to secure redress against
                                  7    Defendant Richemont North America, Inc. d/b/a IWC Schaffhausen (hereinafter
                                  8    “Defendant”), and DOES 1-10, for its failure to design, construct, maintain, and
                                  9    operate its website to be fully and equally accessible to and independently usable
                                 10    by Plaintiff and other blind or visually impaired people. Defendant’s denial of full
                                 11    and equal access to its website, and therefore denial of its products and services
                                 12    offered thereby and in conjunction with its physical locations, is a violation of
3055 Wilshire Blvd, 12th Floor




                                       Plaintiff’s rights under the Americans with Disabilities Act (“ADA”) and
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14    California’s Unruh Civil Rights Act (“UCRA”).
                                 15          3.     Because Defendant’s website, https://www.iwc.com/us/en/home.html
                                 16    the (“Website” or “Defendant’s website”), is not fully or equally accessible to blind
                                 17    and visually impaired consumers in violation of the ADA, Plaintiff seeks a
                                 18    permanent injunction to cause a change in Defendant’s corporate policies, practices,
                                 19    and procedures so that Defendant’s website will become and remain accessible to
                                 20    blind and visually impaired consumers.
                                 21                                      THE PARTIES
                                 22          4.     Plaintiff, at all times relevant and as alleged herein, is a resident of
                                 23    California, County of San Diego. Plaintiff is a legally blind, visually impaired
                                 24    handicapped person, and a member of a protected class of individuals under the
                                 25    ADA, pursuant to 42 U.S.C. § 12102(1)-(2), and the regulations implementing the
                                 26    ADA set forth at 28 CFR §§ 36.101 et seq.
                                 27          5.     Defendant Richemont North America, Inc. d/b/a IWC Schaffhausen is
                                 28    a Delaware corporation, with its headquarters in New York, New York.
                                                                          2
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.3 Page 3 of 21



                                  1    Defendant’s servers for the website are in the United States. Defendant conducts a
                                  2    large amount of its business in California. Defendant’s stores constitute a place of
                                  3    public accommodation. Defendant’s retail stores provide to the public important
                                  4    goods and services. Defendant’s website provides precision timepieces of lasting
                                  5    value with a clear focus on technology and development. Consumers can also
                                  6    access information about watches, accessories, services, Defendant’s watchmaking,
                                  7    the IWC universe, sustainability, store locations, and hours.
                                  8          6.     Plaintiff is unaware of the true names, identities, and capacities of the
                                  9    Defendants sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this
                                 10    complaint to allege the true names and capacities of DOES 1 to 10 if and when
                                 11    ascertained. Plaintiff is informed and believes, and thereupon alleges, that each of
                                 12    the Defendants sued herein as a DOE is legally responsible in some manner for the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    events and happenings alleged herein and that each Defendant sued herein as a DOE
                                 14    proximately caused injuries and damages to Plaintiff as set forth below.
                                 15          7.     Defendant’s stores are a public accommodation within the definition
                                 16    of Title III of the ADA, 42 U.S.C. § 12181(7).
                                 17          8.     The website https://www.iwc.com/us/en/home.html, is a service,
                                 18    privilege, or advantage of Defendant’s services, products, and locations.
                                 19                             JURISDICTION AND VENUE
                                 20          9.     This Court has subject matter jurisdiction over the state law claims
                                 21    alleged in Complaint pursuant to the Class Action Fairness Act, 28 U.S.C. §
                                 22    1332(d)(2)(A) because: (a) the matter in controversy exceeds the sum of $5 million,
                                 23    exclusive of interest and costs; and (b) some of the class members are citizens of a
                                 24    state (California), which is different from the state of citizenship of Defendant (New
                                 25    York and Delaware).
                                 26          10.    Defendant is subject to personal jurisdiction in this District. Defendant
                                 27    has been and is committing the acts or omissions alleged herein in the Southern
                                 28    District of California that caused injury, and violated rights prescribed by the ADA
                                                                                  3
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.4 Page 4 of 21



                                  1    and UCRA, to Plaintiff and to other blind and other visually impaired consumers.
                                  2    A substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred
                                  3    in the Southern District of California. Specifically, on several separate occasions,
                                  4    Plaintiff has been denied the full use and enjoyment of the facilities, goods, and
                                  5    services of Defendant’s website in San Diego County. The access barriers Plaintiff
                                  6    has encountered on Defendant’s website has caused a denial of Plaintiff’s full and
                                  7    equal access multiple times in the past, and now deter Plaintiff on a regular basis
                                  8    from accessing Defendant’s website. Similarly, the access barriers Plaintiff has
                                  9    encountered on Defendant’s website has impeded Plaintiff’s full and equal
                                 10    enjoyment of goods and services offered at Defendant’s brick-and mortar stores.
                                 11          11.    This Court also has subject matter jurisdiction over this action pursuant
                                 12    to 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
                                 14          12.    This Court has personal jurisdiction over Defendant because it
                                 15    conducts and continues to conduct a substantial and significant amount of business
                                 16    in the State of California, San Diego County, and because Defendant’s offending
                                 17    website is available across California.
                                 18          13.    Venue is proper in the Southern District of California pursuant to 28
                                 19    U.S.C. § 1391 because Plaintiff resides in this District, Defendant conducts and
                                 20    continues to conduct a substantial and significant amount of business in this District,
                                 21    Defendant is subject to personal jurisdiction in this District, and a substantial
                                 22    portion of the conduct complained of herein occurred in this District.
                                 23      THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                 24          14.    The Internet has become a significant source of information, a portal,
                                 25    and a tool for conducting business, doing everyday activities such as shopping,
                                 26    learning, banking, researching, as well as many other activities for sighted, blind
                                 27    and visually impaired persons alike.
                                 28
                                                                     4
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.5 Page 5 of 21



                                  1          15.    In today's tech-savvy world, blind and visually impaired people have
                                  2    the ability to access websites using keyboards in conjunction with screen access
                                  3    software that vocalizes the visual information found on a computer screen. This
                                  4    technology is known as screen reading software. Screen reading software is
                                  5    currently the only method a blind or visually impaired person may use to
                                  6    independently access the internet. Unless websites are designed to be read by
                                  7    screen reading software, blind and visually impaired persons are unable to fully
                                  8    access websites, and the information, products, and services contained thereon.
                                  9          16.    Blind and visually impaired users of Windows operating system-
                                 10    enabled computers and devices have several screen reading software programs
                                 11    available to them. Some of these programs are available for purchase and other
                                 12    programs are available without the user having to purchase the program separately.
3055 Wilshire Blvd, 12th Floor




                                       Job Access With Speech, otherwise known as “JAWS,” is currently the most
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14    popular, separately purchased and downloaded screen reading software program
                                 15    available for a Windows computer.
                                 16          17.    For screen reading software to function, the information on a website
                                 17    must be capable of being rendered into text. If the website content is not capable
                                 18    of being rendered into text, the blind or visually impaired user is unable to access
                                 19    the same content available to sighted users.
                                 20          18.    The international website standards organization, the World Wide
                                 21    Web Consortium, known throughout the world as W3C, has published Success
                                 22    Criteria for version 2.1 of the Web Content Accessibility Guidelines ("WCAG 2.1"
                                 23    hereinafter). WCAG 2.1 are well-established guidelines for making websites
                                 24    accessible to blind and visually impaired people. These guidelines are adopted,
                                 25    implemented, and followed by most large business entities who want to ensure their
                                 26    websites are accessible to users of screen reading software programs. Though
                                 27    WCAG 2.1 has not been formally adopted as the standard for making websites
                                 28
                                                                    5
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.6 Page 6 of 21



                                  1    accessible, it is one of, if not the most, valuable resource for companies to operate,
                                  2    maintain, and provide a website that is accessible under the ADA to the public.
                                  3            19.   Within this context, the Ninth Circuit has recognized the viability of
                                  4    ADA claims against commercial website owners/operators with regard to the
                                  5    accessibility of such websites. Robles v. Domino’s Pizza, LLC, Docket No. 17-
                                  6    55504 (9th Cir. Apr 13, 2017), Court Docket No. BL-66. This is in addition to the
                                  7    numerous courts that already recognized such application.
                                  8            20.   Each of Defendant’s violations of the Americans with Disabilities Act
                                  9    is likewise a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights
                                 10    Act provides that any violation of the ADA constitutes a violation of the Unruh
                                 11    Civil Rights Act. Cal. Civ. Code, § 51(f).
                                 12            21.   Further, Defendant’s actions and inactions denied Plaintiff full and
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    equal access to their accommodations, facilities, and services.        A substantial
                                 14    motivating reason for Defendant to deny Plaintiff access was the perception of
                                 15    Plaintiff’s disability.   Defendant’s denial of Plaintiff’s accessibility was a
                                 16    substantial motivating reason for Defendant’s conduct. Plaintiff was harmed due
                                 17    to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor
                                 18    in causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code,
                                 19    § 51.
                                 20            22.   Inaccessible or otherwise non-compliant websites pose significant
                                 21    access barriers to blind and visually impaired persons.           Common barriers
                                 22    encountered by blind and visually impaired persons include, but are not limited to,
                                 23    the following:
                                 24                  a. A text equivalent for every non-text element is not provided;
                                 25                  b. Title frames with text are not provided for identification and
                                 26                     navigation;
                                 27                  c. Equivalent text is not provided when using scripts;
                                 28                d. Forms with the same information and functionality as for sighted
                                                                             6
                                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.7 Page 7 of 21



                                  1                  persons are not provided;
                                  2               e. Information about the meaning and structure of content is not
                                  3                  conveyed by more than the visual presentation of content;
                                  4               f. Text cannot be resized without assistive technology up to 200
                                  5                  percent without loss of content or functionality;
                                  6               g. If the content enforces a time limit, the user is not able to extend,
                                  7                  adjust or disable it;
                                  8               h. Web pages do not have titles that describe the topic or purpose;
                                  9               i. The purpose of each link cannot be determined from the link text
                                 10                  alone or from the link text and its programmatically determined link
                                 11                  context;
                                 12               j. One or more keyboard operable user interface lacks a mode of
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                  operation where the keyboard focus indicator is discernible;
                                 14               k. The default human language of each web page cannot be
                                 15                  programmatically determined;
                                 16               l. When a component receives focus, it may initiate a change in
                                 17                  context;
                                 18               m. Changing the setting of a user interface component may
                                 19                  automatically cause a change of context where the user has not been
                                 20                  advised before using the component;
                                 21               n. Labels or instructions are not provided when content requires user
                                 22                  input;
                                 23               o. In content which is implemented by using markup languages,
                                 24                  elements do not have complete start and end tags, elements are not
                                 25                  nested according to their specifications, elements may contain
                                 26                  duplicate attributes and/or any IDs are not unique;
                                 27               p. Inaccessible Portable Document Format (PDFs); and
                                 28             q. The name and role of all User Interface elements cannot be
                                                                       7
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.8 Page 8 of 21



                                  1                    programmatically determined; items that can be set by the user
                                  2                    cannot be programmatically set; and/or notification of changes to
                                  3                    these items are not available to user agents, including assistive
                                  4                    technology.
                                  5                              FACTUAL BACKGROUND
                                  6          23.    Defendant offers the https://www.iwc.com/us/en/home.html website
                                  7    to the public. The website offers features which should allow all consumers to
                                  8    access the goods and services which Defendant offers in connection with its
                                  9    physical locations. The goods and services offered by Defendant include, but are
                                 10    not limited to the following: watches such as pilot watches, portugieser, portofino,
                                 11    da vinci, ingenieur, aquatimer; accessories; holiday gift guide; replacement straps;
                                 12    buckles; clasps; cufflinks; watch boxes; how to book your watch for a service;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    extend your warranty; find a manual or warranty; and ICM account information.
                                 14    Consumers can also access information regarding customer care, returns and
                                 15    refunds, orders and shipping, payment methods, FAQ, contact information, history
                                 16    of IWC, the journal, sustainability, swiss luxury watches, career opportunities, press
                                 17    section, IWC collections, calibres, complication, strap and bracelets, trade in and
                                 18    pre-owned products, and social media platforms.
                                 19          24.    Based on information and belief, it is Defendant’s policy and practice
                                 20    to deny Plaintiff and Class Members, along with other blind or visually impaired
                                 21    users, access to Defendant’s website, and to therefore, specifically deny the goods
                                 22    and services that are offered and integrated within Defendant’s stores. Due to
                                 23    Defendant’s failure and refusal to remove access barriers on its website, Plaintiff
                                 24    and other visually impaired persons have been and are still being denied equal and
                                 25    full access to Defendant’s stores, watches, and a variety of other products and
                                 26    services offered to the public through Defendant’s Website.
                                 27    //
                                 28    //
                                                                     8
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.9 Page 9 of 21



                                  1    DEFENDANT’S BARRIERS ON UNRUH CIVIL RIGHTS ACT. CAL. CIV.
                                  2       CODE, § 51(f) DENY PLAINTIFF AND CLASS MEMBERS ACCESS
                                  3          25.    Plaintiff is a visually impaired and legally blind person, who cannot
                                  4    use a computer without the assistance of screen reading software. However,
                                  5    Plaintiff is a proficient user of the JAWS or NV Access screen-reader(s) as well as
                                  6    Mac’s VoiceOver and uses it to access the internet.            Plaintiff has visited
                                  7    https://www.iwc.com/us/en/home.html on several separate occasions using the
                                  8    JAWS and/or VoiceOver screen-readers.
                                  9          26.    During Plaintiff’s numerous visits to Defendant’s website, Plaintiff
                                 10    encountered multiple access barriers which denied Plaintiff full and equal access to
                                 11    the facilities, goods, and services offered to the public and made available to the
                                 12    public on Defendant’s website. Due to the widespread access barriers Plaintiff and
3055 Wilshire Blvd, 12th Floor




                                       Class Members encountered on Defendant’s website, Plaintiff and Class Members
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14    have been deterred, on a regular basis, from accessing Defendant’s website.
                                 15    Similarly, the access barriers Plaintiff has encountered on Defendant’s website has
                                 16    deterred Plaintiff and Class Members from visiting Defendant’s brick-and-mortar
                                 17    stores.
                                 18          27.    While attempting to navigate Defendant’s website, Plaintiff and Class
                                 19    Members encountered multiple accessibility barriers for blind or visually impaired
                                 20    people that include, but are not limited to, the following:
                                 21                 a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text
                                 22                    is invisible code embedded beneath a graphic or image on a website
                                 23                    that is read to a user by a screen-reader. For graphics or images to
                                 24                    be fully accessible for screen-reader users, it requires that alt-text
                                 25                    be coded with each graphic or image so that screen reading
                                 26                    software can speak the alt-text to describe the graphic or image
                                 27                    where a sighted user would just see the graphic or image. Alt-text
                                 28                 does not change the visual presentation, but instead a text box
                                                                          9
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.10 Page 10 of 21



                                  1                     shows when the cursor hovers over the graphic or image. The lack
                                  2                     of alt-text on graphics and images prevents screen-readers from
                                  3                     accurately vocalizing a description of the image or graphic. As a
                                  4                     result, Plaintiff and Class Members who are blind and visually
                                  5                     impaired customers are unable to shop and access Defendant’s
                                  6                     precision timepieces of lasting value with a clear focus on
                                  7                     technology and development. Consumers are also unable to access
                                  8                     information about Defendant’s watches available for purchase,
                                  9                     accessories, services, Defendant’s watchmaking, the IWC universe,
                                 10                     sustainability, store locations, hours, or complete any purchases;
                                 11                  b. Empty Links that contain No Text causing the function or purpose
                                 12                     of the link to not be presented to the user. This can introduce
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                     confusion for keyboard and screen-reader users;
                                 14                  c. Redundant Links where adjacent links go to the same URL address
                                 15                     which results in additional navigation and repetition for keyboard
                                 16                     and screen-reader users; and
                                 17                  d. Linked Images missing alt-text, which causes problems if an image
                                 18                     within a link does not contain any descriptive text and that image
                                 19                     does not have alt-text. A screen reader then has no content to
                                 20                     present the user as to the function of the link, including information
                                 21                     or links for and contained in PDFs.
                                 22           28.    Recently in 2020, Plaintiff attempted to do business with Defendant
                                 23     on Defendant’s website and Plaintiff encountered barriers to access on Defendant’s
                                 24     website.
                                 25           29.    Despite past and recent attempts to do business with Defendant on its
                                 26     website, the numerous access barriers contained on the website and encountered by
                                 27     Plaintiff, has denied Plaintiff full and equal access to Defendant’s website. Plaintiff
                                 28     and Class Members, as a result of the barriers on Defendant’s website, continue to
                                                                                10
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.11 Page 11 of 21



                                  1     be deterred on a regular basis from accessing Defendant’s website. Likewise, based
                                  2     on the numerous access barriers Plaintiff and Class Members have been deterred
                                  3     and impeded from the full and equal enjoyment of goods and services offered in
                                  4     Defendant’s stores and from making purchases at such physical locations.
                                  5           DEFENDANT MUST REMOVE BARRIERS TO ITS WEBSITE
                                  6           30.    Due to the inaccessibility of the Defendant’s website, blind and
                                  7     visually impaired customers such as Plaintiff, who need a screen-reader, cannot
                                  8     fully and equally use, or enjoy the facilities and services Defendant offers to the
                                  9     public on its website. The access barriers Plaintiff encountered have caused a denial
                                 10     of Plaintiff’s full and equal access in the past, and now deter Plaintiff on a regular
                                 11     basis from accessing the website.
                                 12           31.    These access barriers on the Defendant’s website have deterred the
3055 Wilshire Blvd, 12th Floor




                                        Plaintiff from visiting Defendant’s physical locations, and enjoying them equal to
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14     sighted individuals because: Plaintiff was unable to find the locations and hours of
                                 15     operation of Defendant’s stores on its website, preventing Plaintiff from visiting the
                                 16     locations to view and purchase products and/or services. Plaintiff and Class
                                 17     Members intend to visit Defendant’s locations in the near future if Plaintiff and
                                 18     Class Members could access Defendant’s website.
                                 19           32.    If the website were equally accessible to all, Plaintiff and Class
                                 20     Members could independently navigate the website and complete a desired
                                 21     transaction, as sighted individuals do.
                                 22           33.    Plaintiff, through Plaintiff’s attempts to use the website, has actual
                                 23     knowledge of the access barriers that makes these services inaccessible and
                                 24     independently unusable by blind and visually impaired people.
                                 25           34.    Because simple compliance with WCAG 2.1 would provide Plaintiff
                                 26     and Class Members who are visually impaired consumers with equal access to the
                                 27     website, Plaintiff and Class Members allege that Defendant engaged in acts of
                                 28     intentional discrimination, including, but not limited to, the following policies or
                                                                                11
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.12 Page 12 of 21



                                  1     practices: constructing and maintaining a website that is inaccessible to visually
                                  2     impaired individuals, including Plaintiff and Class Members; failing to construct
                                  3     and maintain a website that is sufficiently intuitive so as to be equally accessible to
                                  4     visually impaired individuals, including Plaintiff and Class Members; and failing to
                                  5     take actions to correct these access barriers in the face of substantial harm and
                                  6     discrimination to blind and visually impaired consumers, such as Plaintiff and Class
                                  7     Members, as a member of a protected class.
                                  8           35.    The Defendant uses standards, criteria, or methods of administration
                                  9     that have the effect of discriminating or perpetuating the discrimination against
                                 10     others, as alleged herein.
                                 11           36.    The ADA expressly contemplates the injunctive relief that Plaintiff
                                 12     seeks in this action. In relevant part, the ADA requires:
3055 Wilshire Blvd, 12th Floor




                                                     In the case of violations of … this title, injunctive relief shall
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                                     include an order to alter facilities to make such facilities readily
                                 14
                                                     accessible to and usable by individuals with disabilities ….
                                 15                  Where appropriate, injunctive relief shall also include requiring
                                                     the … modification of a policy …. 42 U.S.C. § 12188(a)(2).
                                 16
                                 17           37.    Because Defendant’s website has never been equally accessible, and
                                 18     because Defendant lacks a corporate policy that is reasonably calculated to cause
                                 19     the Defendant’s website to become and remain accessible, Plaintiff invokes 42
                                 20     U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring Defendant to
                                 21     retain a qualified consultant acceptable to Plaintiff to assist Defendant to comply
                                 22     with WCAG 2.1 guidelines for Defendant’s website.              The website must be
                                 23     accessible for individuals with disabilities who use desktop computers, laptops,
                                 24     tablets, and smartphones. Plaintiff and Class Members seek that this permanent
                                 25     injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                 26     Defendant’s employees and agents who develop the website on accessibility
                                 27     compliance under the WCAG 2.1 guidelines; regularly check the accessibility of
                                 28     the website under the WCAG 2.1 guidelines; regularly test user accessibility by
                                                                     12
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.13 Page 13 of 21



                                  1     blind or vision-impaired persons to ensure that the Defendant’s website complies
                                  2     under the WCAG 2.1 guidelines; and develop an accessibility policy that is clearly
                                  3     disclosed on the Defendant’s website, with contact information for users to report
                                  4     accessibility-related problems and require that any third-party vendors who
                                  5     participate on the Defendant’s website to be fully accessible to the disabled by
                                  6     conforming with WCAG 2.1.
                                  7           38.    If Defendant’s website were accessible, Plaintiff and Class Members
                                  8     could independently access information about the address and hours of store
                                  9     locations, services offered, and watches available for online purchase.
                                 10           39.    Although Defendant may currently have centralized policies regarding
                                 11     maintaining and operating Defendant’s website, Defendant lacks a plan and policy
                                 12     reasonably calculated to make Defendant’s website fully and equally accessible to,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13     and independently usable by, blind and other visually impaired consumers.
                                 14           40.    Defendant has, upon information and belief, invested substantial sums
                                 15     in developing and maintaining Defendant’s website, and Defendant has generated
                                 16     significant revenue from Defendant’s website. These amounts are far greater than
                                 17     the associated cost of making Defendant’s website equally accessible to visually
                                 18     impaired customers. Plaintiff has also visited prior iterations of the Defendant’s
                                 19     website, https://www.iwc.com/us/en/home.html, and also encountered such
                                 20     barriers.
                                 21           41.    Without injunctive relief, Plaintiff and Class Members will continue to
                                 22     be unable to independently use Defendant’s website, violating their rights.
                                 23                            CLASS ACTION ALLEGATIONS
                                 24           42.    Plaintiff, on behalf of herself and all others similarly situated, seeks to
                                 25     certify a Nationwide Class under Fed. R. Civ. P. 23(a) and 23(b)(2), the Nationwide
                                 26     Class is initially defined as follows:
                                 27                  all legally blind individuals who have attempted to access
                                                     Defendant’s website by the use of a screen reading software
                                 28
                                                                     13
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.14 Page 14 of 21



                                  1                  during the applicable limitations period up to and including final
                                                     judgment in this action.
                                  2
                                              43.    The California Class is initially defined as follows:
                                  3
                                                     all legally blind individuals in the State of California who have
                                  4                  attempted to access Defendant’s website by the use of a screen
                                                     reading software during the applicable limitations period up to
                                  5
                                                     and including final judgment in this action.
                                  6
                                              44.    Excluded from each of the above Classes is Defendant, including any
                                  7
                                        entity in which Defendant has a controlling interest, is a parent or subsidiary, or
                                  8
                                        which is controlled by Defendant, as well as the officers, directors, affiliates, legal
                                  9
                                        representatives, heirs, predecessors, successors, and assigns of Defendant. Also
                                 10
                                        excluded are the judge and court personnel in this case and any members of their
                                 11
                                        immediate families. Plaintiff reserves the right to amend the Class definitions if
                                 12
                                        discovery and further investigation reveal that the Classes should be expanded or
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                        otherwise modified.
                                 14
                                              45.    Numerosity: Fed. R. Civ. P. 23(a)(1). This action has been brought
                                 15
                                        and may properly be maintained as a class action against Defendant under Rules
                                 16
                                        23(b)(1)(B) and 23(b)(3) of the Federal Rules of Civil Procedure. While the exact
                                 17
                                        number and identities of other Class Members are unknown to Plaintiff at this time,
                                 18
                                        Plaintiff is informed and believes that there are hundreds of thousands of Members
                                 19
                                        in the Class. Based on the number of customers who have visited Defendant’s
                                 20
                                        California stores, it is estimated that the Class is composed of more than 10,000
                                 21
                                        persons. Furthermore, even if subclasses need to be created for these consumers,
                                 22
                                        it is estimated that each subclass would have thousands of Members. The Members
                                 23
                                        of the Class are so numerous that joinder of all Members is impracticable and the
                                 24
                                        disposition of their claims in a class action rather than in individual actions will
                                 25
                                        benefit the parties and the courts.
                                 26
                                              46.    Typicality: Plaintiff’s and Class Members’ claims are typical of the
                                 27
                                        claims of the Members of the Class as all Members of the Class are similarly
                                 28
                                                                     14
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.15 Page 15 of 21



                                  1     affected by Defendant’s wrongful conduct, as detailed herein.
                                  2           47.    Adequacy: Plaintiff will fairly and adequately protect the interests of
                                  3     the Members of the Class in that they have no interests antagonistic to those of the
                                  4     other Members of the Class. Plaintiff has retained experienced and competent
                                  5     counsel.
                                  6           48.    Superiority: A class action is superior to other available methods for
                                  7     the fair and efficient adjudication of this controversy. Since the damages sustained
                                  8     by individual Class Members may be relatively small, the expense and burden of
                                  9     individual litigation makes it impracticable for the Members of the Class to
                                 10     individually seek redress for the wrongful conduct alleged herein. Furthermore, the
                                 11     adjudication of this controversy through a class action will avoid the potentially
                                 12     inconsistent and conflicting adjudications of the claims asserted herein. There will
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13     be no difficulty in the management of this action as a class action. If Class treatment
                                 14     of these claims were not available, Defendant would likely unfairly receive
                                 15     thousands of dollars or more in improper revenue.
                                 16           49.    Common Questions Predominate: Common questions of law and fact
                                 17     exist as to all Members of the Class and predominate over any questions solely
                                 18     affecting individual Members of the Class. Among the common questions of law
                                 19     and fact applicable to the Class are:
                                 20                      i. Whether Defendant’s website,
                                 21                         https://www.iwc.com/us/en/home.html, is inaccessible to the
                                 22                         visually impaired who use screen reading software to access
                                 23                         internet websites;
                                 24                     ii. Whether Plaintiff and Class Members have been unable to
                                 25                         access https://www.iwc.com/us/en/home.html through the use
                                 26                         of screen reading software;
                                 27                    iii. Whether the deficiencies in Defendant’s website violate the
                                 28                    Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et
                                                                          15
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.16 Page 16 of 21



                                  1                         seq.;
                                  2                    iv. Whether the deficiencies in Defendant’s website violate the
                                  3                         California Unruh Civil Rights Act, California Civil Code § 51
                                  4                         et seq.;
                                  5                     v. Whether, and to what extent, injunctive relief should be imposed
                                  6                         on Defendant to make https://www.iwc.com/us/en/home.html
                                  7                         readily accessible to and usable by visually impaired
                                  8                         individuals;
                                  9                    vi. Whether Plaintiff and Class Members are entitled to recover
                                 10                         statutory damages with respect to Defendant’s wrongful
                                 11                         conduct; and
                                 12                    vii. Whether further legal and/or equitable relief should be granted
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                         by the Court in this action.
                                 14           50.    The class is readily definable, and prosecution of this action as a Class
                                 15     action will reduce the possibility of repetitious litigation. Plaintiff knows of no
                                 16     difficulty which will be encountered in the management of this litigation which
                                 17     would preclude their maintenance of this matter as a Class action.
                                 18           51.    The prerequisites to maintaining a class action for injunctive relief or
                                 19     equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused
                                 20     to act on grounds generally applicable to the Class, thereby making appropriate final
                                 21     injunctive or equitable relief with respect to the Class as a whole.
                                 22           52.    The prerequisites to maintaining a class action for injunctive relief or
                                 23     equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
                                 24     common to the Class predominate over any questions affecting only individual
                                 25     Members; and a class action is superior to other available methods for fairly and
                                 26     efficiently adjudicating the controversy.
                                 27           53.    The prosecution of separate actions by Members of the Class would
                                 28     create a risk of establishing inconsistent rulings and/or incompatible standards of
                                                                                 16
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.17 Page 17 of 21



                                  1     conduct for Defendant. Additionally, individual actions may be dispositive of the
                                  2     interests of all Members of the Class, although certain Class Members are not
                                  3     parties to such actions.
                                  4            54.    Defendant’s conduct is generally applicable to the Class as a whole
                                  5     and Plaintiff seeks, inter alia, equitable remedies with respect to the Class as a
                                  6     whole. As such, Defendant’s systematic policies and practices make declaratory
                                  7     relief with respect to the Class as a whole appropriate.
                                  8                                          COUNT I
                                  9        VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT, 42
                                 10                                  U.S.C. § 12181 ET SEQ.
                                 11           (On Behalf of Plaintiff, the Nationwide Class and the California Class)
                                 12            55.    Plaintiff alleges and incorporates herein by reference each and every
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13     allegation contained in paragraphs 1 through 54, inclusive, of this Complaint as if
                                 14     set forth fully herein.
                                 15            56.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
                                 16     provides: “No individual shall be discriminated against on the basis of disability in
                                 17     the full and equal enjoyment of the goods, services, facilities, privileges,
                                 18     advantages, or accommodations of any place of public accommodation by any
                                 19     person who owns, leases (or leases to), or operates a place of public
                                 20     accommodation.” 42 U.S.C. § 12182(a).
                                 21            57.    Under Section 302(b)(2) of Title III of the ADA, unlawful
                                 22     discrimination also includes, among other things: “a failure to make reasonable
                                 23     modifications in policies, practices, or procedures, when such modifications are
                                 24     necessary to afford such goods, services, facilities, privileges, advantages, or
                                 25     accommodations to individuals with disabilities, unless the entity can demonstrate
                                 26     that making such modifications would fundamentally alter the nature of such goods,
                                 27     services, facilities, privileges, advantages or accommodations”; and “a failure to
                                 28     take such steps as may be necessary to ensure that no individual with a disability is
                                                                                17
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.18 Page 18 of 21



                                  1     excluded, denied services, segregated or otherwise treated differently than other
                                  2     individuals because of the absence of auxiliary aids and services, unless the entity
                                  3     can demonstrate that taking such steps would fundamentally alter the nature of the
                                  4     good, service, facility, privilege, advantage, or accommodation being offered or
                                  5     would result in an undue burden”. 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public
                                  6     accommodation shall take those steps that may be necessary to ensure that no
                                  7     individual with a disability is excluded, denied services, segregated or otherwise
                                  8     treated differently than other individuals because of the absence of auxiliary aids
                                  9     and services, unless the public accommodation can demonstrate that taking those
                                 10     steps would fundamentally alter the nature of the goods, services, facilities,
                                 11     privileges, advantages, or accommodations being offered or would result in an
                                 12     undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In order
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13     to be effective, auxiliary aids and services must be provided in accessible formats,
                                 14     in a timely manner, and in such a way as to protect the privacy and independence
                                 15     of the individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).
                                 16           58.     Defendant’s store locations is a “public accommodation” within the
                                 17     meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in
                                 18     revenue from the sale of its amenities and services, privileges, advantages, and
                                 19     accommodations in California through its location and related services, privileges,
                                 20     advantages,          and       accommodations           and           its    Website,
                                 21     https://www.iwc.com/us/en/home.html, is a service, privilege, advantage, and
                                 22     accommodation provided by Defendant that is inaccessible to customers who are
                                 23     visually impaired like Plaintiff.    This inaccessibility denies visually impaired
                                 24     customers full and equal enjoyment of and access to the facilities and services,
                                 25     privileges, advantages, and accommodations that Defendant made available to the
                                 26     non-disabled public. Defendant is violating the Americans with Disabilities Act, 42
                                 27     U.S.C. § 12181 et seq., in that Defendant denies visually impaired customers the
                                 28     services,     privileges,   advantages,
                                                                      and accommodations provided                           by
                                                                     18
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.19 Page 19 of 21



                                  1     https://www.iwc.com/us/en/home.html. These violations are ongoing.
                                  2            59.    Defendant’s actions constitute intentional discrimination against
                                  3     Plaintiff and Class Members on the basis of a disability in violation of the
                                  4     Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. in that: Defendant has
                                  5     constructed a website that is inaccessible to Plaintiff and Class Members; maintains
                                  6     the website in this inaccessible form; and has failed to take adequate actions to
                                  7     correct these barriers even after being notified of the discrimination that such
                                  8     barriers cause.
                                  9            60.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
                                 10     set forth and incorporated therein, Plaintiff requests relief as set forth below.
                                 11                                          COUNT II
                                 12       VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                                 CIVIL CODE § 51 ET SEQ.
                                 14                       (On Behalf of Plaintiff and the California Class)
                                 15            61.    Plaintiff alleges and incorporates herein by reference each and every
                                 16     allegation contained in paragraphs 1 through 60, inclusive, of this Complaint as if
                                 17     set forth fully herein.
                                 18            62.    Defendant’s locations are a “business establishment” within the
                                 19     meaning of the California Civil Code § 51 et seq. Defendant generates millions of
                                 20     dollars in revenue from the sale of its services in California through its store
                                 21     locations and related services and https://www.iwc.com/us/en/home.html is a
                                 22     service provided by Defendant that is inaccessible to customers who are visually
                                 23     impaired like Plaintiff and Class Members. This inaccessibility denies visually
                                 24     impaired customers full and equal access to Defendant’s facilities and services that
                                 25     Defendant makes available to the non-disabled public. Defendant is violating the
                                 26     Unruh Civil Rights Act, California Civil Code § 51 et seq., in that Defendant is
                                 27     denying      visually     impaired   customers      the    services    provided     by
                                 28     https://www.iwc.com/us/en/home.html. These violations are ongoing.
                                                                            19
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.20 Page 20 of 21



                                  1           63.    Defendant’s actions constitute intentional discrimination against
                                  2     Plaintiff and Class Members on the basis of a disability in violation of the Unruh
                                  3     Civil Rights Act, Cal. Civil Code § 51 et seq. in that: Defendant has constructed a
                                  4     website that is inaccessible to Plaintiff and Class Members; maintains the website
                                  5     in this inaccessible form; and has failed to take adequate actions to correct these
                                  6     barriers even after being notified of the discrimination that such barriers cause.
                                  7           64.    Defendant is also violating the Unruh Civil Rights Act, California
                                  8     Civil Code § 51 et seq. in that the conduct alleged herein likewise constitutes a
                                  9     violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq. Section 51(f)
                                 10     of the California Civil Code provides that a violation of the right of any individual
                                 11     under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
                                 12           65.    The actions of Defendant were and are in violation of the Unruh Civil
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13     Rights Act, California Civil Code § 51 et seq., and, therefore, Plaintiff and Class
                                 14     Members are entitled to injunctive relief remedying the discrimination.
                                 15           66.    Plaintiff and Class Members are also entitled to statutory minimum
                                 16     damages pursuant to California Civil Code § 52 for each and every offense.
                                 17           67.    Plaintiff and Class Members are also entitled to reasonable attorneys’
                                 18     fees and costs.
                                 19           68.    Plaintiff and Class Members are also entitled to a preliminary and
                                 20     permanent injunction enjoining Defendant from violating the Unruh Civil Rights
                                 21     Act, California Civil Code § 51 et seq., and requiring Defendant to take the steps
                                 22     necessary to make https://www.iwc.com/us/en/home.html readily accessible to and
                                 23     usable by visually impaired individuals.
                                 24                                  PRAYER FOR RELIEF
                                 25           WHEREFORE, Plaintiff, individually and on behalf of all Class Members,
                                 26     respectfully requests that the Court enter judgment in her favor and against
                                 27     Defendant as follows:
                                 28           A.  For an Order certifying the Nationwide Class and California Class as
                                                                              20
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02313-AJB-MDD Document 1 Filed 11/25/20 PageID.21 Page 21 of 21



                                  1                  defined herein and appointing Plaintiff and her Counsel to represent
                                  2                  the Nationwide Class and the California Class;
                                  3           B.     A preliminary and permanent injunction pursuant to 42 U.S.C. §
                                  4                  12188(a)(1) and (2) and section 52.1 of the California Civil Code
                                  5                  enjoining Defendant from violating the Unruh Civil Rights Act and
                                  6                  ADA and requiring Defendant to take the steps necessary to make
                                  7                  https://www.iwc.com/us/en/home.html readily accessible to and
                                  8                  usable by visually impaired individuals;
                                  9           C.     An award of statutory minimum damages of $4,000 per offense per
                                 10                  person pursuant to section 52(a) of the California Civil Code;
                                 11           D.     For attorneys’ fees and expenses pursuant to California Civil Code
                                 12                  §§ 52(a), 52.1(h), and 42 U.S.C. § 12205;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13           E.     For pre-judgment interest to the extent permitted by law;
                                 14           F.     For costs of suit; and
                                 15           G.     For such other and further relief as the Court deems just and proper.
                                 16                               DEMAND FOR JURY TRIAL
                                 17           Plaintiff, on behalf of herself and all others similarly situated, hereby
                                 18     demands a jury trial for all claims so triable.
                                 19
                                 20
                                 21     Dated: November 25, 2020                          Respectfully Submitted,

                                 22
                                 23                                                       /s/ Thiago M. Coelho
                                                                                          Thiago M. Coelho, Esq.
                                 24                                                       WILSHIRE LAW FIRM
                                 25                                                       Attorney for Plaintiff and
                                                                                          Proposed Class
                                 26
                                 27
                                 28
                                                                     21
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
